1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                 Case No. 2:15-CR-0184 GEB
11
                           Plaintiff,          STIPULATION AND ORDER (PROPOSED)
12                                             CONTINUING HEARING
            v.
13
     DAVID J. ZAPPA,                           DATE:    February 22, 2019
14                                             TIME     9:00 a.m.
                           Defendant.          JUDGE:   Hon. Garland E. Burrell, Jr.
15
16
17          IT IS HEREBY STIPULATED by and between plaintiff, United
18   States of America, and defendant, David J. Zappa, that the
19
     hearing on defendant’s motion to suppress evidence, currently
20
     scheduled for February 22, 2019, may be continued to April 5,
21
     2019, at 9:00 a.m.
22
23          Defense counsel seeks additional time to file and hear a
24
     motion for discovery with the magistrate judge; defense counsel
25
     believes the motion may bear on resolution of the motion to
26
     suppress.          Defense counsel will file his motion by March 1,
27
     2019, the government will file its opposition by March 22, 2019,
28
     Stipulation and [Proposed] Order           -1-                U.S. v. Zappa, 15-cr-184 GEB
     with hearing before the magistrate the following week.
1
2           The parties agree that time under the Speedy Trial Act is
3
     excluded through the hearing on April 5, 2019, pursuant to 18
4
     U.S.C. § 3161(h)(1)(D) (Local Code E). Nothing in this
5
     stipulation and order shall preclude a finding that other
6
7    provisions of the Speedy Trial Act dictate that additional time

8    periods are excludable from the period within which a trial must

9    commence.
10
                                        Respectfully submitted,
11
                                        HEATHER E. WILLIAMS
12
                                        Federal Defender
13
14   Dated:       February 8, 2019      /s/ T. Zindel
                                        TIMOTHY ZINDEL
15                                      Assistant Federal Defender
                                        Attorney for David J. Zappa
16
17                                      McGREGOR SCOTT
                                        United States Attorney
18
19   Dated:       February 8, 2019      /s/ T. Zindel for M. Chernick
20                                      MIRA CHERNICK
                                        Assistant U.S. Attorney
21
22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////

     Stipulation and [Proposed] Order    -2-             U.S. v. Zappa, 15-cr-184 GEB
1                                        O R D E R
2           Hearing on defendant’s motion to suppress evidence is
3    continued to April 5, 2019, and time is excluded through that
4    date under Local Code E.           The above briefing schedule is hereby
5    adopted.
6           IT IS SO ORDERED.
7    Dated:       February 11, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order        -3-             U.S. v. Zappa, 15-cr-184 GEB
